Citation Nr: 0311377	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  96-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, including as due to exposure to radiation.

2.  Entitlement to service connection for prostate cancer, 
including as due to exposure to radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946 and from January 1951 to June 1951.  This matter comes 
before the Board of Veterans' Appeals (Board) by order of a 
United States Court of Appeals for Veterans Claims (Court) 
opinion dated  May 23, 2000, which vacated a January 1999 
Board decision and remanded the case for additional 
development.  The issue initially arose from a March 1995 
rating decision by the Philadelphia, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2001, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  The appellant is not a radiation-exposed veteran.

2.  The veteran's basal cell carcinoma and prostate cancer 
became clinically manifested many years after service; may 
not be presumed to have been incurred in service; and are not 
shown to be related to service.


CONCLUSION OF LAW

Service connection for basal cell carcinoma and prostate 
cancer is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law and that on November 9, 
2000, the VCAA became law.  Regulations implementing the VCAA 
have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by correspondence dated in November 
2001 and the claims were reconsidered in accordance with 
these provisions in a February 2003 supplemental statement of 
the case.  The RO advised the veteran of the evidence 
necessary to substantiate his claims by various documents 
during the course of this appeal.  These documents adequately 
notified him of the evidence necessary to substantiate the 
matters on appeal and of the action to be taken by VA.  As 
the veteran has been kept apprised of what he must show to 
prevail in his claims, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA provides a revised duty to assist that requires VA 
make reasonable efforts to obtain records not in the custody 
of a federal government department or agency.  See 38 C.F.R. 
§ 3.159.  The Board notes the veteran's service medical 
records and all identified and authorized post-service 
private medical records have been requested or obtained.  The 
veteran has been notified of the RO's efforts to obtain 
private medical records and which records have been obtained.  
Although there is no indication of any RO action on the 
veteran's request for information as to treatment given to 
the seaman he claims was transferred off ship because of 
radiation burns, in light of the probative service department 
evidence obtained the Board finds additional efforts to 
obtain any such treatment records would be futile.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board finds the 
available private medical evidence of record is sufficient 
for equitable determinations as to the issues on appeal.  
There is no probative evidence of any event (i.e. radiation 
exposure) in service to warrant a request for a nexus 
opinion.

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records are negative for complaint, 
diagnosis, or treatment for basal cell carcinoma or prostate 
cancer.  Service department records, including excerpts from 
the deck logs of the USS FRANK KNOX, show that the ship 
entered Sagami Wan, Japan on August 28, 1945, and moored in 
Saipan, Mariana Islands, on January 7, 1946.

In a statement received in April 1994 the veteran claimed he 
was exposed to radiation while serving on the USS FRANK KNOX 
off the east coast of Japan from June 1945 to September 1945.  
He stated that after the atomic bombs were dropped on Japan 
his ship traveled along the southwestern coast of Japan.  He 
claimed the only purpose for such mission would have been to 
collect radiation fallout samples.  He reported that upon 
rejoining the fleet the top three officers were transferred 
off the ship and that a fellow seaman was transferred off the 
ship because he developed severe burns.  

An undated photograph shows a transfer between two ships.  
The veteran related that a shipmate was so badly burned by 
radiation that the ship's doctor had to transfer him to a 
hospital ship.

In numerous letters, the veteran stated that in early August 
1945, the captain of the USS FRANK KNOX announced that they 
were going to the China Sea to pick up a downed pilot.  He 
noted such missions had been accomplished before since the 
ship was the only one with a doctor on board; however, on 
that occasion the ship did not move quickly and no pilot was 
ever found.  He stated he believed that the true mission was 
to monitor fallout from the atomic bombs that were dropped on 
Japan.  He also noted that another shipmate thought the ship 
was exposed to radiation and had died of skin cancer.
Private medical records from Mercy Catholic Medical Center 
show the veteran was hospitalized from August 21-24, 1988, 
for a probable cerebral vascular accident and hyponatremia.  
A pathology report dated in September 1992 revealed basal 
cell carcinoma.

An October 1992 letter from Dr. J.M.W. noted the veteran had 
been treated for basal cell carcinoma on the right cheek.  No 
opinion as to etiology was provided.  Pathology reports dated 
from June to September 1994 include diagnoses of prostate 
cancer.

A photocopy of pages from an undated medical pamphlet 
entitled "Overcoming Bladder Disorders" noted that 
epidemiological data identified some groups of men as having 
a higher likelihood of developing prostate cancer.  It 
included men who lived in urban areas and men who worked as 
ship fitters.

A March 1995 letter from the Defense Nuclear Agency (DNA) 
noted that naval records disclosed that the USS FRANK KNOX 
operated with components of the THIRD Fleet throughout the 
month of August 1945 until her arrival at Sagami Wan (a large 
bay located approximately 375 miles from Hiroshima and 525 
miles from Nagasaki) on August 28, 1945.  According to 
position reports in the ship's deck and bridge logs, the 
ship's closest point of approach to either Hiroshima or 
Nagasaki was on August 16, 1946, when she was approximately 
525 miles from Hiroshima.  On August 29, 1945, the ship 
departed Sagami Wan and entered Tokyo Bay (approximately 400 
miles from Hiroshima and 550 miles from Nagasaki).  She 
remained in these areas, visiting various ports, until 
January 3, 1946, when she departed Japanese waters en route 
to Saipan, Mariana Islands.  The veteran remained with the 
vessel until February 28, 1946, when he was transferred to 
Personnel Separation Center, Lido Beach, New York for 
discharge.  It was concluded that the veteran did not have 
service with the American occupation forces at either 
Hiroshima or Nagasaki and that he was hundreds of miles away 
from these cities.

In April 1995, the veteran submitted documents in support of 
his claims including a copy of an excerpt from a newsletter 
indicating his ship had made one trip into the East China Sea 
during the period from September 4th to December 11th.

In response to VA correspondence in January 2001 the veteran 
reiterated his claim and submitted documents including copies 
of photographs he claimed showed the transfer of Admiral 
Halsey to a British ship.  He asserted the copy of the ship 
newsletter he had submitted proved the USS FRANK KNOX was in 
the China Sea after the war and that the ship's deck logs had 
been altered to remove information about the ship's 
movements.

In June 2001 the RO sent the Defense Nuclear Agency a copy of 
the newsletter provided by the veteran for clarification of 
their determination as to his exposure to radiation and for a 
dose estimate.  

In correspondence dated in October 2001 the Defense Threat 
Reduction Agency (DTRA) noted deck log entries showed the USS 
FRANK KNOX made one trip to the East China Sea on December 
2nd and left the area the next day.  It was noted that the 
newsletter and the ship's log did not corroborate the 
veteran's claim and that extensive research revealed no 
documentation to suggest that the USS FRANK KNOX was involved 
in radiation sampling activities at that, or any other, time.  
It was also noted that on August 6, 1945, at the time of the 
Hiroshima bombing the veteran's ship was over 700 nautical 
miles east of ground zero and that the fallout from that 
detonation had fallen to the north and west of the city.  On 
August 9, 1945, the veteran's ship was slightly less than 800 
nautical miles northeast of Nagasaki and that the fallout had 
descended east of the city with some detection of fallout 
approximately 45 miles from ground zero.  The DTRA concluded 
there was no potential for the veteran or his ship to have 
been exposed to radiation from either the Hiroshima or 
Nagasaki detonations and that any contaminants deposited over 
the water in the East China Sea would have been disbursed by 
natural ocean currents long before the ship entered the 
waters in early December 1945.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain disorders 
associated with ionizing radiation exposure in service.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.307, 3.309.  

For a veteran exposed to radiation during active military, 
naval, or air service, the following diseases shall be 
service-connected even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied: Leukemia (other than chronic lymphocytic 
leukemia), cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland, and urinary tract ("urinary 
tract" means the kidneys, renal pelves, ureters, urinary 
bladder, and urethra), multiple myeloma, lymphomas (except 
Hodgkin's disease), primary liver cancer (except if cirrhosis 
or hepatitis B is indicated), and broncho-alveolar carcinoma.  
38 C.F.R. § 3.309(d)(2).

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).  The term radiation-risk activity includes 
onsite participation as a member of the garrison or 
maintenance forces on Eniwetok during the periods June 21, 
1951, through July 1, 1952, August 7, 1956, through August 7, 
1957, or November 1, 1958, through April 30, 1959.  38 C.F.R. 
§ 3.309(d)(3)(iv)(C). 

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309 and it 
is contended the disease is a result of exposure to ionizing 
radiation in service an assessment will be made as to the 
size and nature of the radiation dose or doses.  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(1).

In claims based upon participation in atmospheric nuclear 
testing dose data will in all cases be requested from the 
appropriate office of the Department of Defense.  38 C.F.R. 
§ 3.311(a)(2)(i).  If military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the site will be conceded.  Neither the veteran nor the 
veteran's survivors may be required to produce evidence 
substantiating exposure if the information in the veteran's 
service records or other records maintained by the Department 
of Defense is consistent with the claim that the veteran was 
present where and when the claimed exposure occurred.  
38 C.F.R. § 3.311(a)(4).

In all other claims involving radiation exposure a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

For purposes of 38 C.F.R. § 3.311(b), a "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, 
cancers of the thyroid, breast, lung, bone, liver, skin, 
esophagus, stomach, colon, pancreas, kidney, urinary bladder, 
salivary gland, and ovaries, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
parathyroid adenoma, and tumors of the brain and central 
nervous system.  38 C.F.R. § 3.311(b)(2)(i). 

If a radiation claim is based on a disease other than one of 
those listed in 38 C.F.R. § 3.311(b) VA shall nevertheless 
consider the claim under the foregoing provisions provided 
that the claimant has cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4).

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
paragraph 38 C.F.R. § 3.311(b)(5), then the claim will be 
referred to the Under Secretary for Benefits for further 
consideration.  If any of the foregoing 3 requirements has 
not been met it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances.  38 C.F.R. § 3.311(b)(1). 

When a claim is forwarded for review pursuant to 
§ 3.311(b)(1) the Under Secretary for Benefits shall consider 
the claim with reference to the factors specified in 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary for Health.  38 C.F.R. § 3.311(c).  If 
the Under Secretary for Benefits determines there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of jurisdiction 
in writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311(c)(ii)(3).

Factors to be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service include: (1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease, 
taking into account any known limitations in the dosimetry 
devices employed in its measurement or the methodologies 
employed in its estimation; (2) the relative sensitivity of 
the involved tissue to induction, by ionizing radiation, of 
the specific pathology; (3) the veteran's gender and 
pertinent family history; (4) the veteran's age at time of 
exposure; (5) the time-lapse between exposure and onset of 
the disease; and (6) the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. 
§ 3.311(e).

The Court has held that the Under Secretary for Benefits is 
not explicitly required to refer to the factors listed in 
section 3.311(e), but should, rather, consult those factors 
as a point of reference.  Hilkert v. West, 12 Vet. App. 145, 
149-50 (1999).  However, the Court has held that the 
rationale for a conclusion that there was no reasonable 
possibility that a veteran's claimed disorder was caused by 
his in-service radiation exposure required more than a 
cursory explanation.  Stone v. Gober, 14 Vet. App. 116 
(2000).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Board concludes that presumptive service connection (for 
a disease specific to radiation-exposed veterans) is not 
warranted in this case.  Basal cell carcinoma and prostate 
cancer are not cancers listed in 38 C.F.R. § 3.309(d)(2); and 
referral to the Under Secretary for Benefits is not required 
because persuasive service department reports demonstrate the 
veteran was not exposed to ionizing radiation.  See 38 C.F.R. 
§ 3.311(b)(1).  The veteran's allegations that his ship's log 
was altered to conceal radiation sampling activity is 
baseless and self-serving, and has no probative value.  

Although prostate and skin cancer are considered "radiogenic 
diseases," the appellant is not considered a "radiation-
exposed veteran" since he did not participate in a 
radiation-risk activity as defined by the regulations.  
Service department records establish conclusively that he was 
not within an area exposed to radiation.

Although he served aboard the USS FRANK KNOX which operated 
in Japanese waters shortly after the atomic bombs were 
dropped in Hiroshima and Nagasaki, the DTRA has reported 
there was no potential for his ship to have been exposed to 
radiation and that there was no information indicating they 
had been involved in radiation monitoring activities.  The 
Board also concludes that presumptive service connection may 
not otherwise be granted because neither basal cell carcinoma 
nor prostate cancer was manifested to a compensable degree 
within one year of the veteran's service discharge.  The 
medical evidence in this case shows both disorders were first 
diagnosed in the 1990's, more than 40 years after the veteran 
was released from his second period of active duty in 1951.  
38 C.F.R. §§ 3.307(a), 3.309(a).  There is no competent 
evidence demonstrating these disorders are related to 
service.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Service connection for basal cell carcinoma and prostate 
cancer, including as due to exposure to radiation, is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

